     Case 1:13-cr-00278-DAD-BAM Document 130 Filed 01/13/21 Page 1 of 3


1    Carolyn D. Phillips, #103045
     Attorney-At-Law
2    P.O. Box 5622
     Fresno, California 93755-5722
3    Telephone: (559)248-9833
     Facsimile: (559) 248-9820
4
     Attorney for Defendant ABEL MARTIN CARREON
5

6
                                IN THE UNITED STATES DISTRICT COURT
7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                        Case No. 1:13-cr-278 NONE
10
             Plaintiff,                              STIPULATION FOR EXPEDITED ORDER TO
11                                                   DEFER SELF-SURRENDER FROM February 3,
             v.                                      2021 TO JUNE 7, 2021, DUE TO THE
12                                                   CORONAVIRUS PANDEMIC
     ABEL MARTIN CARREON,
13
             Defendant.
14
     _________________________________
15      TO THE HONORABLE DALE A. DROZD, JUDGE OF THE UNITED STATES DISTRICT COURT

16   FOR THE EASTERN DISTRICT OF CALIFORNIA:

17          Each party by and through their respective counsel stipulate and agree that

18   defendant Abel Carreon’s current self-surrender date of February 3, 2021 should be

19   extended to June 7, 2021, so that Mr. Carreon can avoid health risks in reporting for his

20   sentence of incarceration in light of the current state of the COVID-19 public health

21
     crisis, and in light of his individual medical conditions.
22
            This Court sentenced Mr. Carreon to thirty days of incarceration February 28,
23           EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                               TO HOME DETENTION                                                 1
     Case 1:13-cr-00278-DAD-BAM Document 130 Filed 01/13/21 Page 2 of 3


1    2020 for a violation of supervision, failure to make restitution payments as directed.

2    See ECF Doc. 103. Mr. Carreon is not in custody and is neither a danger to the

3    community nor a flight risk. Additionally, Mr. Carreon continues to make monthly

4    restitution payments. On November 20, 2020, the Department of Social Security

5    rendered a fully favorable decision on Mr. Carreon’s application for disability beginning

6
     November 1, 2015. This positive decision will increase Mr. Carreon’s monthly income
7
     which will in turn allow Mr. Carreon to make higher restitution payments. Incarceration
8
     may require suspension of disability payments.
9
            Given the quickly approaching date of surrender, the parties request an
10
     expedited order deferring Mr. Carreon’s surrender date from February 3, 2021 to June
11
     7, 2021.
12
     IT IS SO STIPULATED.
13
     Dated: January 12, 2021                   Respectfully submitted,
14

15                                             /s/ Carolyn D. Phillips
                                               Carolyn D. Phillips
16                                             Attorney for Defendant
                                               ABEL CARREON
17
     Dated: January 12, 2021                   McGregor W. Scott
18
                                               United States Attorney
19
                                               By: /s/ Henry Carbajal
20                                             Assistant U.S. Attorney
                                               Attorneys for Plaintiff
21                                             United States of America

22

23          EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                              TO HOME DETENTION                                                  2
     Case 1:13-cr-00278-DAD-BAM Document 130 Filed 01/13/21 Page 3 of 3


1                                      FINDINGS AND ORDER

2
        IT IS SO FOUND AND ORDERED that due to the public health crisis of the COVID-19
3
     pandemic, and in light of Mr. Carreon’s individual medical conditions, defendant Abel
4
     Carreon’s surrender date of February 3, 2021 is extended to June 7, 2021. The
5
     defendant is ordered to self-surrender directly to Lompoc USP SCP on that date, at 2:00
6
     p.m.
7
        IT IS SO ORDERED.
8
        Dated:    January 13, 2021
9

10                                                UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23          EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                              TO HOME DETENTION                                              3
